Citation Nr: 0523390	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  98-08 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than August 1, 1990 
for the award of a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from January 1970 to January 
1973.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

The Board granted entitlement to TDIU in an October 1997 
decision.  The RO established a November 7, 1991 effective 
date for the award in its December 1997 rating decision, 
which the veteran appealed.  The RO subsequently established 
a September 28, 1990 effective date in an April 1998 rating 
action.  

In a July 1999 decision, the Board denied an earlier 
effective date.  The veteran appealed that decision to the 
U.S. Court of Appeals for Veterans Claims (Court).  In an 
April 2000 Order, the Court vacated the Board decision and 
remanded the case to the Board.  In August 2000, the Board 
remanded the case to the RO for additional development.  

Upon return from the RO, in an April 2002 decision, the Board 
granted an effective date of August 1, 1990.  The veteran 
also appealed this decision to the Court.  Pursuant to a 
joint motion from the parties, in a February 2003 Order, the 
Court vacated that portion of the Board decision that denied 
an effective date earlier than August 1, 1990, and remanded 
the matter to the Board for additional consideration of the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002).  Importantly, at the time the Board 
first adjudicated this case, the VCAA had not been enacted. 

By letter dated in May 2003, the Board advised the veteran, 
through his representative at that time, that he had 
additional time in which to supplement the evidence and 
argument before the Board.  The veteran's May 2003 response 
has been associated with the claims folder.  In July 2003, 
the Board remanded the case to the RO to ensure compliance 
with the VCAA.  

Upon return from the RO, in April 2004, the Board again 
denied an earlier effective date for the award of TDIU.  The 
veteran appealed that decision to the Court.  VA's October 
2004 Motion for Remand indicated that documents in the claims 
folder required translation from Spanish to English.  
Importantly, in the prior actions of the Court, no reference 
was made to this new necessity.

By Order dated in November 2004, the Court vacated the April 
2004 Board decision and remanded the case for action 
consistent with VA's motion.  By letter dated in February 
2005, the Board advised the veteran that he had additional 
time in which to supplement the evidence and argument before 
the Board.  The March 2005 response has been associated with 
the claims folder.    

The case is again before the Board for appellate review.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The RO received the veteran's informal claim for TDIU in 
September 1990.  

3.  The veteran's inability to secure or follow a 
substantially gainful occupation due to service-connected 
disabilities is not factually ascertainable prior to August 
1, 1990.  


CONCLUSION OF LAW

The criteria for an effective date earlier than August 1, 
1990 for the award of TDIU have not been met.  38 U.S.C.A. §§ 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.3, 4.16 (2004).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The RO granted service connection for traumatic arthritis of 
the left patella in a July 1973 rating decision.  It assigned 
a 10 percent disability rating effective from the date of the 
veteran's separation from service in January 1973.  Pursuant 
to a February 1988 Board decision, the RO's March 1988 rating 
action granted a 
20 percent disability evaluation for post-operative left knee 
disorder with arthritis, effective from January 27, 1986.  
There was no subsequent change in that disability rating.  

In an August 1990 decision on appeal, the Board found no new 
and material evidence to reopen a claim for service 
connection for an acquired psychiatric disorder, which had 
last been denied in a December 1985 rating decision.  
However, based on difference of opinion, the Board 
administratively granted service connection for an acquired 
psychiatric disorder.  The RO's August 1990 rating decision 
established a 50 percent disability rating for generalized 
anxiety disorder effective from August 1, 1990, the date of 
the Board decision.  The veteran submitted a notice of 
disagreement with the evaluation in September 1990, alleging 
that he was unemployable.  An August 1991 Board decision on 
appeal awarded the veteran a 70 percent rating for 
generalized anxiety disorder.  The RO established an 
effective date of August 1, 1990 for the award in a September 
1991 rating decision.  

The RO received the veteran's formal claim for TDIU in 
November 1991.  The Board granted TDIU in an October 1997 
decision on appeal.  In April 1998, the RO amended its 
initial effective date of November 1991 to September 28, 
1990, the date of receipt of the notice of disagreement that 
alleged unemployability.       

In an April 2002 decision, the Board established an effective 
date for the TDIU award of August 1, 1990.  It determined 
that the veteran was unemployable due to his service-
connected psychiatric disability from at least 1983 based on 
records from the Social Security Administration.  However, as 
service connection for that disability was granted effective 
only from August 1, 1990, the Board found that date as the 
earliest date on which the award of TDIU could be effective.  

Analysis

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2004).  An increase in disability 
compensation may be granted from the earliest date on which 
it is factually ascertainable that an increase in disability 
occurred if the claim for an increase is received within one 
year from that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).  

A total disability rating for compensation purposes may be 
assigned on the basis of individual unemployability when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. § 
4.16(a).  In such an instance, if there is only one such 
disability, it must be rated at 60 percent or more; if there 
are two or more disabilities, at least one disability must be 
rated at 40 percent or more, and sufficient additional 
disability must bring the combined rating to 70 percent or 
more. Id.  If the applicable percentage standards enunciated 
in 38 C.F.R. § 4.16(a) are not met, an extra-schedular rating 
is for consideration where the veteran is otherwise 
unemployable due to service-connected disability.  38 C.F.R. 
§ 4.16(b).  

Review of the claims folder reveals that the RO received the 
veteran's claim for TDIU in September 1990.  Therefore, if 
entitlement to TDIU is demonstrated within one year before 
that claim, an effective date for TDIU earlier than September 
1990 may be assigned.  As noted in the April 2002 Board 
decision, as of August 1, 1990, the veteran has two service-
connected disabilities: generalized anxiety disorder, rated 
as 70 percent disabling, and post-operative left knee 
disorder with arthritis, rated as 20 percent disabling.  
Therefore, as of August 1, 1990, the veteran meets the 
percentage criteria for entitlement to TDIU.  Moreover, 
evidence from the Social Security Administration shows that 
the veteran was disabled as a result of his psychiatric 
disability from 1983.  Therefore, it was assumed that the 
veteran was unemployable due to the psychiatric disability as 
of the date that service connection was granted, or August 1, 
1990.  As this date was within the one-year period prior to 
receipt of the TDIU claim, the Board granted August 1, 1990 
as the effective date for the TDIU award.     

The veteran seeks an effective date earlier than August 1, 
1990.  However, the Board finds that entitlement to TDIU is 
not factually ascertainable prior to that date.  
Specifically, prior to August 1, 1990, the veteran had only 
one service-connected disability, post-operative left knee 
disorder with arthritis, rated as 20 percent disabling.  The 
veteran's own statements would not support a finding that his 
left knee disorder, alone, caused his unemployment.  Thus, 
the percentage criteria for entitlement to TDIU are not met.  
38 C.F.R. § 4.16(a).  

Although Social Security Administration records indicate that 
the veteran was unemployable as early as 1983, such inability 
to work was not due to the service-connected left knee 
disability.  There is no other evidence showing that the 
veteran was otherwise unable to secure or follow a 
substantially gainful occupation before August 1, 1990, as a 
result of the left knee disability.  38 C.F.R. 
§ 4.16(b).  Therefore, entitlement to TDIU is not factually 
ascertainable prior to August 1, 1990.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  Accordingly, the 
Board finds that the preponderance of the evidence is against 
an earlier effective date for the award of TDIU.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.3.      

The Board notes that the veteran's September 1990 notice of 
disagreement with the August 1990 rating decision purports to 
disagree with both the evaluation assigned for the 
generalized anxiety disorder and for its effective date of 
the service connection award, i.e., August 1, 1990.  On this 
point, it is emphasized that the August 1, 1990 Board 
decision that granted service connection for an acquired 
psychiatric disorder did so administratively on the basis of 
difference of opinion.  See 38 C.F.R. § 3.105(b) (1989).  In 
this regard, it is important for the veteran to understand 
that at the time service connection was granted by the Board, 
significant medical evidence did not support the veteran's 
claim.  The Board explained that the effective date of the 
award is set by operation of law as the date of the decision.  
See 38 C.F.R. § 3.400(h)(3) (1989).  Therefore, the RO's 
assignment of the effective date for the award of service 
connection was by order of the Board, rather than its own 
determination.  Accordingly, if the veteran wished to 
disagree with the effective date, he had to do so by way of 
the August 1990 Board decision, rather than the August 1990 
rating decision from the RO.  

The Board notes that the Hearing Officer from the November 
1990 personal hearing informed the veteran of the foregoing 
information and explained that the matter had to be taken up 
with the Board directly.  There is no indication from the 
claims folder that the veteran ever did so.  Therefore, that 
August 1990 Board decision is final.  See 38 U.S.C.A. § 
511(a); 38 C.F.R. § 20.1100.  The veteran may still challenge 
the August 1990 Board decision if he wishes.  See 38 U.S.C.A. 
§§ 7103 (reconsideration of Board decisions), 7111 (revision 
of decisions on grounds of clear and unmistakable error).  
However, it is important for the veteran to understand that a 
review of the claims file by the undersigned fails to 
indicate a basis exists to overturn the Board's 1990 on 
either basis.  In any event, this issue in not before the 
Board at this time. 

VCAA

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of a July 2003 letter, the RO explained to 
the veteran the evidence needed to substantiate his claim on 
appeal and listed the evidence currently of record and noted 
what action had been taken on his claim.  The letter further 
explained that VA was responsible for obtaining evidence from 
Federal agencies, to include VA medical records or records 
from the Social Security Administration.  It also noted that 
it would make reasonable efforts to obtain other records if 
the veteran provided sufficient information to request them.  
38 U.S.C.A. § 5103(a).  In addition, in the January 2004 
supplemental statement of the case, the RO provided the text 
of the relevant regulations implementing the VCAA notice and 
assistance requirements.  Accordingly, the Board finds that 
the veteran has received all notice required by the VCAA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).   

The Board observes the December 1997 RO decision on appeal 
was issued prior to the VCAA, such that VCAA notice could not 
have been provided before the initial unfavorable 
determination by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In any event, as the Board has already 
determined that the veteran has received all required VCAA 
notice, as well as all required assistance, as discussed 
below, any failure to follow Pelegrini in this case results 
in no prejudice to the veteran and therefore constitutes 
harmless error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004) (holding that the Court must take due account of the 
rule of prejudicial error when considering compliance with 
VCAA notice requirements); 38 C.F.R. § 20.1102 (2003) (an 
error or defect in a Board decision that does not affect the 
merits of the issue or substantive rights of the appellant 
will be considered harmless).

The Board also observes that the July 2003 VCAA notice letter 
does not ask the veteran to provide any evidence in his 
possession that pertains to the claim.  Pelegrini, 18 Vet. 
App. at 120-21.  However, the Board finds that the veteran 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  That letter specifically 
identified certain evidence that the RO would secure.  It 
also asked the veteran to identify any other private, VA, or 
military medical treatment, as well as any other information 
or evidence he wanted the RO to secure.  In addition, the 
letter asks the veteran to provide any other additional 
evidence.  The RO has properly pursued obtaining all evidence 
described by the veteran.  In addition, after the VCAA notice 
was provided, the case was readjudicated and a supplemental 
statement of the case issued in January 2004.  After 
receiving the January 2004 supplemental statement of the 
case, the veteran responded that he had nothing additional to 
submit.  Thus, the veteran has been given ample opportunity 
to submit evidence and argument in support of his claim.  
Therefore, the Board finds no indication of defective notice 
that is prejudicial to the veteran, such that proceeding to 
evaluate the appeal, if defect can be found, is harmless 
error.  Bernard, 4 Vet. App. at 392-94.  See Sutton v. Brown, 
9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

In addition, the Board emphasizes that neither the veteran 
nor his representative has made any showing or allegation 
that the timing or content of VCAA notice has resulted in any 
prejudice to the veteran.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005) (the appellant bears the initial burden of 
demonstrating VA's error in the adjudication of a claim and 
how that error was prejudicial).  Beyond this fact, further 
development of this claim would not provide a basis for the 
Board to grant this claim.  Therefore, an additional remand, 
in light of remands that have already been undertaken in this 
case, is not warranted.   

With respect to the duty to assist, the RO has obtained or 
received VA medical records and private medical records, as 
well as documents from the Social Security Administration.  
The Board emphasizes that there is little other assistance 
that could aid in substantiating the veteran's claim for an 
earlier effective date for TDIU.  Specifically, a medical 
examination or opinion is not necessary, given the nature of 
the issue on appeal.  See Charles v. Principi, 16 Vet. App. 
370 (2002).  Finally, pursuant to VA's Motion to the Court, 
documents in Spanish have been translated to English and 
reviewed for relevancy.  Review of the claims folder at this 
time fails to disclose and indication that relevant evidence 
remains outstanding, and, as discussed above, the veteran has 
not identified any additional evidence pertinent to the 
appeal.  The duty to assist is not unlimited in scope.  See 
Smith v. Derwinski, 2 Vet. App. 429, 431, 432 (1992).  In 
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (citations 
omitted), the Court stated, in pertinent part:

[T]he "duty to assist" is not a license 
for a "fishing expedition" to determine 
if there might be some unspecified 
information which could possibly support 
a claim.  In connection with the search 
for documents, the duty is limited to 
specifically identified documents that by 
their description would be facially 
relevant and material to the claim.  

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claim.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the extensive efforts 
already performed in this case, can not be justified.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.      

The Board is also satisfied as to compliance with its 
instructions from the July 2003 remand.  See Stegall v. West, 
11 Vet. App. 268 (1998).


ORDER

An effective date earlier than August 1, 1990 for the award 
of TDIU is denied. 


	                        
____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


